Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 1 of 8




            EXHIBIT E
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 2 of 8




INDEX re Jefferson/Einstein FTC Subpoena – Documents Produced
                                                              Date
Document                                                      Produced    Bates Numbers
InterQual Criteria                                            7/15/2019   IBC0001-
                                                                          IBC0031
Historical Information re Jefferson rate increases            7/15/2019   IBC0032-
                                                                          IBC0033
Network Adequacy Report re Jefferson                          7/23/2019   IBC0034-
                                                                          IBC0148
ALBERT EINSTEIN HEALTHCARE NETWORK
Managed Care Participating Hospital Agreement                 8/2/2019    IBC0149-
     Includes Exhibits A-1, A-2, B, C, E, F, I, N                        IBC0244
Amendment to the Managed Care Participating Hospital          8/2/2019    IBC0245-
Agreement with Albert Einstein Healthcare Network                         IBC0274
     Includes Exhibits A-3; E-2; G; H; N-2
Independence Blue Cross Member Hospital Agreement             8/2/2019    IBC0275-
     Includes Exhibits A-1; A-2; A-3; I                                  IBC0347
Amendment to the Member Hospital Agreement with               8/2/2019    IBC0348-
Albert Einstein Healthcare Network                                        IBC376
     Includes Exhibits A-3; G; H (NOTE: 2 copies of
        exhibits included)
Amended and Restated Integrated Provider Entity               8/2/2019    IBC0377-
Agreement for Integrated Provider Performance Incentive                   IBC0394
Plan
     NOTE: Exhibits not included.
Amendment to the Amended and Restated Integrated              8/2/2019    IBC0395-
Provider Entity Agreement for Integrated Provider                         IBC0414
Performance Incentive Plan with Albert Einstein Healthcare
Network Practice List (Albert Einstein Medical Center)
     Includes Attachment 1 – Schedule 1 to Exhibit C – IPE
        Providers
Amendment to the Independence Managed Care                    8/2/2019    IBC0415-
Participating Hospital Agreement for Small Group and                      IBC0423
Individual Qualified Health Plan Products
     Includes Exhibit O Compensation Schedule 1
Amendment to the Member Hospital Agreement with               8/2/2019    IBC0424-
Albert Einstein Healthcare Network DRG Conversion and                     IBC0427
Maternity Rates
     Includes Exhibit A-1
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 3 of 8




Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0428-
Agreement with Albert Einstein Healthcare Network DRG                   IBC0433
Conversion and Maternity Rates
     Includes Exhibits A-1; O; A-3
Amendment to the Amended and Restated Provider Entity        8/2/2019   IBC0434-
Agreement for Integrated Provider Performance Incentive                 IBC0449
Plan with Albert Einstein Healthcare Network (IPE)
     Includes Exhibit C
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0450-
Provider Entity Agreement for Integrated Provider                       IBC0451
Performance Incentive Plan (IPPIP) with Albert Einstein
Healthcare Network Medicare Advantage Minimum
Membership Threshold Amendment
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0452-
Provider Entity Agreement for Integrated Provider                       IBC0480
Performance Incentive Plan with Albert Einstein Healthcare
Network
     Includes Exhibit A-1; Schedules 1, 2, 3 to Exhibit C
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0481-
Provider Entity Agreement for Integrated Provider                       IBC0482
Performance Incentive Plan with Albert Einstein Healthcare
Network
Additional Extension of Current Healthcare Provider          8/2/2019   IBC0483-
Contract Terms                                                          IBC0484
Amendment to the Member Hospital Agreement with              8/2/2019   IBC0485-
Albert Einstein Healthcare Network                                      IBC0524
     Includes Exhibits A-1; A-2; G; H; I
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0525-
Agreement with Albert Einstein Healthcare Network                       IBC0608
     Includes Exhibits A-1; A-2; B; C; E; F; G; H; I; O
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0609-
Agreement with Albert Einstein Healthcare Network for                   IBC0612
Moss Rehabilitation Hospital’s Participation in a New 2016
Medicare Advantage HMO Product Network
     Includes Exhibit A-2
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0613-
Provider Entity Agreement for Integrated Provider                       IBC0615
Performance Incentive Plan with Albert Einstein Healthcare
Network
     Includes Schedule 1 to Exhibit C
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0616-
Provider Entity Agreement for Integrated Provider                       IBC0619
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 4 of 8




Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibits A-1; A-2
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0620-
Provider Entity Agreement for Integrated Provider                       IBC0623
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibits A-1; A-2
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0624-
Provider Entity Agreement for Integrated Provider                       IBC0627
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibit C
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0628-
Agreement with Hospital for Out-of-Area Blue Plans                      IBC0629
Medicare Advantage HMO Members Receiving Transplant
Services
Amendment to the Member Hospital Agreement with              8/2/2019   IBC0630-
Albert Einstein Healthcare Network                                      IBC0633
    Includes Exhibit A-1
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0634-
Agreement with Albert Einstein Healthcare Network                       IBC0640
    Includes Exhibit A-1
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0641-
Provider Entity Agreement for Integrated Provider                       IBC0645
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibit C
Amended to the Amended and Restated Integrated               8/2/2019   IBC0646-
Provider Entity Agreement for Integrated Provider                       IBC0663
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibits A-1; A-2; Attachment 1; Appendix
        D; Appendix E
Amendment to the Member Hospital Agreement with              8/2/2019   IBC0664-
Albert Einstein Healthcare Network                                      IBC0666
    Includes Exhibit K
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0667-
Agreement with Albert Einstein Healthcare Network                       IBC0669
    Includes Exhibit K
Amendment to the Member Hospital Agreement with              8/2/2019   IBC0670-
Albert Einstein Healthcare Network                                      IBC0671
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 5 of 8




Amendment to the Managed Care Participating Hospital         8/2/2019   IBC0672-
Agreement with Albert Einstein Healthcare Network                       IBC0673
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0674-
Provider Entity Agreement for Integrated Provider                       IBC0684
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibits A-1; A-2; Attachment 1
Independence Indemnity Plan Hospital Agreement               8/2/2019   IBC0685-
    Includes Exhibits A; C-1; C-2; H; J; L; N; O                       IBC0771
Independence Managed Care Participating Hospital             8/2/2019   IBC0772-
Agreement                                                               IBC0897
    Includes Exhibits A; B; C-1; C-2; D; F; H; J; L; N; O
Amendment to the Amended and Restated Integrated             8/2/2019   IBC0898-
Provider Entity Agreement for Integrated Provider                       IBC0917
Performance Incentive Plan with Albert Einstein Healthcare
Network
    Includes Exhibits A-1; A-2; Attachment 1; Appendix
       D; Appendix E
Value-Based Program Participation                            8/2/2019   IBC0918-
                                                                        IBC0919
THOMAS JEFFERSON UNIVERSITY HOSPITAL
Independence Hospital Indemnity Plan Hospital Agreement      8/2/2019   IBC0920-
     Includes Exhibits A-1; B; H; J; K; L; O                           IBC1016
Independence Managed Care Participating Hospital             8/2/2019   IBC1017-
Agreement                                                               IBC1232
     Includes Exhibits A-1; B; C; D; E; F; H; J; K; L; O
Letter of Agreement (Ambulance Services)                     8/2/2019   IBC1233-
                                                                        IBC1234
Value-Based Program (“VBP”) Term Sheet                       8/2/2019   IBC1235-
                                                                        IBC1241
Integrated Provider Entity Agreement for Integrated          8/2/2019   IBC1242-
Provider Performance Incentive Plan                                     IBC1322
     Includes Exhibits A; A-1; A-2; B; C
Amendment to the Managed Care Participating Hospital         8/2/2019   IBC1323-
Agreement with Jefferson Health                                         IBC1327
     Includes Exhibit A-1
Amendment to the Independence Managed Care                   8/2/2019   IBC1328-
Participating Hospital Agreement for Large Group PPO                    IBC1339
Tiered Network Product
     Includes Exhibit A-1
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 6 of 8




Amendment to the Independence Managed Care                  8/2/2019    IBC1340-
Participating Hospital Agreement to Modify Incentive                    IBC1354
Accruals
     Includes Exhibit A-1
Amended and Restated Value-Based Program Term Sheet         8/2/2019    IBC1355-
May 1, 2018                                                             IBC1362
Amendment to the Independence Hospital Indemnity Plan       8/2/2019    IBC1363-
Hospital Agreement for CAR-T Therapy Products                           IBC1365
Amendment to the Independence Managed Care                  8/2/2019    IBC1366-
Participating Hospital Agreement for CAR-T Therapy                      IBC1368
Products
Amendment to the Independence Hospital Indemnity Plan       8/2/2019    IBC1369-
Hospital Agreement for New Ambulatory Surgery Center                    IBC1372
     Includes Exhibit H
Amendment to the Independence Managed Care                  8/2/2019    IBC1373-
Participating Hospital Agreement for New Ambulatory                     IBC1377
Surgery Center
Tiered Products Offered by Independence                     9/4/2019    IBC1378-
                                                                        IBC1386
GENESIS HEALTHCARE CORPORATION
Independence Blue Cross Participating Ancillary Facility    9/11/2019   IBC1387-
Agreement                                                               IBC1429
     Includes Exhibits A, B, C, D, Part B Therapy
         Addendum
AmeriHealth HMO and Affiliate Participating Ancillary       9/11/2019   IBC1430-
Facility Agreement                                                      IBC1474
     Includes Exhibits A, B, C, D, Part B Therapy
         Addendum
Amendment to the Participating Ancillary Facility           9/11/2019   IBC1475-
Agreement With Genesis Health Care Corporation                          IBC1486
     Includes Attachment A to Exhibit A, Attachment B to
         Exhibit A
Amendment to the Participating Ancillary Facility           9/11/2019   IBC1487-
Agreement With Genesis Health Care Corporation                          IBC1498
     Includes Attachment A to Exhibit A, Attachment B to
         Exhibit A
Amendment to the Independence Blue Cross Participating      9/11/2019   IBC1499
Ancillary Facility Agreement
Amendment to the Independence Blue Cross Participating      9/11/2019   IBC1500
Ancillary Facility Agreement
Amendment to the AmeriHealth HMO and Affiliate              9/11/2019   IBC1501
Participating Ancillary Facility Agreement
      Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 7 of 8




Amendment to the AmeriHealth HMO and Affiliate           9/11/2019   IBC1502
Participating Ancillary Facility Agreement
Amendment to the Independence Blue Cross Participating   9/11/2019   IBC1503
Ancillary Facility Agreement
Amendment to the AmeriHealth HMO and Affiliate           9/11/2019   IBC1504
Participating Ancillary Facility Agreement
GOOD SHEPHERD
Member Hospital Agreement                                9/12/2019   IBC1505-
    Includes Exhibits A-1, B                                        IBC1551
Managed Care Participating Hospital Agreement            9/12/2019   IBC1552-
    Includes Exhibits A-1, B, C, F                                  IBC1621
Amendment Number One to the Managed Care Hospital        9/12/2019   IBC1622-
Agreement with Good Shepherd Penn Partners Hospital                  IBC1628
    Includes Attachment A
Amendment Number Two to the Managed Care Hospital        9/12/2019   IBC1629-
Agreement with Good Shepherd Penn Partners Hospital                  IBC1631
    Includes Attachment A
Amendment Number Three to the Managed Care Hospital      9/12/2019   IBC1632-
Agreement with Good Shepherd Penn Partners Hospital                  IBC1634
    Includes Attachment A
Amendment Number Fourth to the Managed Care Hospital     9/12/2019   IBC1635-
Agreement with Good Shepherd Penn Partners Hospital                  IBC1642
    Includes Attachment A
Amendment Number Five to the Managed Care Hospital       9/12/2019   IBC1643-
Agreement with Good Shepherd Penn Partners Hospital                  IBC1645
    Includes Attachment A
MAGEE
Member Hospital Agreement                                9/12/2019   IBC1646-
    Includes Exhibit A-2                                            IBC1678
Managed Care Participating Hospital Agreement            9/12/2019   IBC1679-
    Includes Exhibits A-2, B, C, F                                  IBC1727
Amendment to the Member Hospital Agreement with          9/12/2019   IBC1728-
Magee Rehabilitation Hospital                                        IBC1730
    Includes Attachment 1
Amendment to the Managed Care Participating Hospital     9/12/2019   IBC1731-
Agreement with Magee Rehabilitation Hospital for                     IBC1734
Participation in a New 2016 Medicare Advantage HMO
Product Network
       Case 2:20-cv-01113-GJP Document 75-6 Filed 06/04/20 Page 8 of 8




SUBURBAN
Independence Managed Care Participating Hospital                  9/12/2019   IBC1735-
Agreement                                                                     IBC1828
    Includes Exhibits A-1, A-2, B, C, D, E, F, G, H, I, J, K, L,
      M, N
Independence Hospital Indemnity Plan Hospital Agreement 9/12/2019             IBC1829-
    Includes Exhibits A-1, A-2, B, D, E, F, G, H, I, J, K, L, M,             IBC1906
      N
Documents re Jefferson Negotiations                               9/24/2019   IBC1907-
                                                                              IBC1942
Documents re Einstein Negotiations                              9/24/2019     IBC1943-
                                                                              IBC1960
Summary Claims Data re Jefferson and Einstein                   5/31/2018
Medical Policy Bulletins re                                     12/19/2018
      MA02.003a Home Health Care Services
      02.01.01d Home Health Care Services
Revenue Codes                                                   6/12/2019
Claims data in response to Patient-Data Civil                   7/15/2019
Investigative Demand.
List of Primary Hospital Contracts                              9/5/2019
E-Mail Containing Answers to Questions Asked by Jamie           9/27/2019
France
Declaration of Paul Staudenmeier                                11/8/2019
